Citation Nr: 9910056	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-42 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He received the Vietnam Service Medal, along 
with other awards and decorations.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision by the RO.  VA previously 
denied service connection for a skin disorder due to exposure 
to Agent Orange by a decision entered in April 1985.  The 
veteran was notified of that decision, but did not initiate 
an appeal within one year.  As a result, that decision became 
final.  See 38 C.F.R. §§ 19.129, 19.192 (1984).

Subsequently, however, in May 1989, a United States District 
Court invalidated a portion of former 38 C.F.R. § 3.311a, the 
"dioxin" (Agent Orange) regulation promulgated pursuant to 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 102 Stat. 2725, 2729 
(1984), and voided all benefit denials made under the 
invalidated regulation.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989); 
VAOPGCPREC 15-95 (1995).  Thereafter, in February 1991, the 
Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, 
was enacted.  Section 2 of that act, codified at 38 U.S.C.A. 
§ 1116, established a process for the possible establishment 
of presumptions of service connection to assist veterans who 
served in the Republic of Vietnam during the Vietnam era and 
subsequently developed diseases determined to be associated 
with exposure to herbicide agents.  VA subsequently issued 
notices and regulations pursuant to the Agent Orange Act in 
May 1993, January 1994, February 1994, June 1994, August 
1996, and November 1996.  See Diseases Associated With 
Service in the Republic of Vietnam, 58 Fed. Reg. 29107 
(1993); Disease Not Associated with Exposure to Certain 
Herbicide Agents, 59 Fed. Reg. 341 (1994); Disease Associated 
With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 5106 
(1994); and Disease Associated With Exposure to Certain 
Herbicide Agents (Multiple Myeloma and Respiratory Cancers), 
59 Fed. Reg. 29723 (1994); Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(1996); Diseases Associated With Exposure to Certain 
Herbicide Agents (Prostate Cancer and Acute and Subacute 
Peripheral Neuropathy), 61 Fed. Reg. 57586 (1996).

In the Board's view, the enactment of the Agent Orange Act of 
1991, together with the promulgation of notices and 
regulations pursuant to that Act, constitutes a substantive 
change in the law creating a new cause of action.  See, e.g., 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368 (Fed. Cir. 1994).  The Act and associated 
regulatory actions liberalized the requirements for 
establishing service connection for certain residuals of 
exposure to Agent Orange, including certain disorders of the 
skin.  Consequently, the veteran's most recent claim of 
service connection for a skin disorder is most properly 
viewed as new claim, separate and distinct from the claim 
which was previously denied.  See McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  The Board will therefore review the 
claim on appeal as an original claim, rather than as an 
application to reopen a prior final decision.  Id. 


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran has a skin disorder listed in 38 U.S.C.A. 
§ 1116(a)(2) or 38 C.F.R. § 3.309(e).

2.  No competent medical evidence has been submitted to show 
that the veteran's skin problems, including difficulties with 
recurrent dermatitis, can be attributed to in-service 
exposure to herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder due to exposure to herbicides is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a skin rash which can be 
attributed to in-service exposure to Agent Orange.  He says 
that the rash, which he is convinced is chloracne, first 
manifest itself in the late 1970's.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1998); 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the present case, the Board finds that the claim of 
entitlement to service connection for a skin disorder due to 
exposure to herbicides is not well grounded.  The presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
cannot be relied upon by the veteran to establish service 
connection because no competent medical evidence has been 
submitted to show that the veteran has a skin disorder listed 
in 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  
Moreover, no competent medical evidence has been submitted to 
otherwise show that his skin problems, including difficulties 
with recurrent dermatitis, can be attributed to in-service 
exposure to Agent Orange.  In the absence of competent 
evidence which demonstrates that the veteran has a skin 
disorder listed at 38 C.F.R. § 3.309(e), or which otherwise 
links a current skin disorder to service, his claim cannot 
properly be considered well grounded.  See, e.g., Brock v. 
Brown, 10 Vet. App. 155 (1997).  The claim must therefore be 
denied


ORDER

Service connection for a skin disorder due to exposure to 
herbicides is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

